TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00011-CV



 Teddy J. Staub, Orlena Mehrabian, Hossain Mehrabian, and Luciano Rivera, Appellants

                                                v.

                               The City of Round Rock, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 09-604-C368, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                              MEMORANDUM OPINION


               The parties have filed a joint motion stating that they have reached a settlement

agreement and do not wish to pursue the appeal. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Joint Motion

Filed: September 25, 2014